Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communication: RCE filed Feb. 25, 2021.  
Claims 1-20 are pending in the case. Claims 1, 12 and 15 are independent claims.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on Feb. 25, 2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordvik U.S. Patent Publication No. 2006/0184625.
With respect to independent claim 15, Nordvik teaches a method implemented by a computing device, the method comprising (see e.g. Abstract): 
extracting, by the computing device, a user identifier from input data, the input data generated as part of a natural-language conversation between a user and an artificial assistant system (see e.g. para [31]-[33] – “the SMS/MMS Center 130 then transmits the SMS message to the 4INFO System at step 210, along with one or more identifying attributes about the incoming message.”); 
locating, by the computing device, a model based on the user identifier (para [31] - “The identifying attributes can include a telephone number, carrier type, and handset identification, where known.”), the model trained as part of machine learning (see e.g. para [33] – “the type of service provided depends on user-related factors including a user profile, prior activity and so on … The analyzer 340 may interact with the internal data warehouse 350 to supplement and ”); 
generating, by the computing device, data describing an aspect of a category, the generating performed by processing the input data using the located model as part of machine learning (see e.g. para [33][40][41] [63]– the aspect of a category can be locality category aspect.);
 generating, by the computing device, a search query based on the input data, the generating including adding the data describing the aspect to the search query (see e.g. para [33] [40] [41] - “the analyzer 340 builds additional information based on past user behavior using a plurality of tools and combinations of tools including machine learning and probability engines” ”home address and this information would be added to the query object to provide more accurate system results.”); and 
outputting, by the computing device, a result of a search performed using the search query and the data describing the at least one aspect (see e.g. para [64]).
With respect to dependent claim 16, Nordvik teaches the model is trained based on a previous natural-language conversation between the user and the artificial assistant system (see e.g. para [33]40][63][64] – “additional information based on past user behavior “ “related to a history of prior interactions between a user and the system.”). 
With respect to dependent claim 17, Nordvik teaches the previous natural-language conversation includes generating a communication by the artificial assistant system to prompt the user to specify the aspect of the category (see e.g. para [40] – “The help system cache 814 is provided to present users with specific help messages. User shortcuts 515 are typically provided as alphanumeric characters that have a specific meaning. The specific meaning may be derived from information related to the user, location and history of queries by the user. A user may create predefined shortcuts. In at least some embodiments, the 4INFO System may automatically suggest or define shortcuts.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (hereinafter Majumdar) U.S. Patent Publication No. 2017/0278135 in view of Nordvik et al. (hereinafter Nordvik) U.S. Patent Publication No. 2006/0184625 and in further view of Brewer et al. (hereinafter Brewer) U.S. Patent Publication No. 2016/0188608.
With respect to independent claim 1, Majumdar teaches a method implemented by at least one computing device, the method comprising: 
generating, by the chat bot of the computing device, a communication to prompt a user to specify an aspect of a category that is a subject of a first natural-language conversation (see e.g. Fig. 13 14 para[65][66] – “Based on what the user says or asks for, the image processing engine and chatbot can together offer a variety of different image results.”); 
receiving, by the computing device, user data describing the specified aspect in response to the communication; generating, by the computing device, a first search query including the specified aspect (see e.g. Fig. 13 14 para [65][66] – “if the user asks for a shirt with a particular type of collar, the system will classify the images based on collar type (i.e.: collar type is a "classifier") and return the closest corresponding images at step 1405. If the user instead asks for a dress with "patterns like this", the system will analyze the pattern in the image uploaded by the user and instead return the closest corresponding images to the uploaded pattern at step 1406.”); 
training, by the computing device, a model using machine learning based on the specified aspect using the user data (see e.g. para [60]-[63] [66] - “the system will classify the images based on collar type (i.e.: collar type is a "classifier")”); 
receiving, by the computing device, data describing a second natural-language conversation with the chat bot (see e.g. para[62] –“Should neural network 1250 ” This second question cam follow the first question that classify images – see para [63]); 
generating, by the computing device, a second search query (see e.g. para [62] – “If the image is found to be one of a cocktail dress, then the image is sent to identifier 1285 (which inputs it and its associated information into the image search at step 11 in FIG. 1)”); and outputting, by the computing device, a result of a search performed using the second search query (see e.g. Fig. 1 para [64]). 
Majumdar does not expressly show identifying, by the computing device, the specified aspect by processing the data describing the second natural-language conversation using the model as part of machine learning and adding, by the computing device, the specified aspect to a second search query.  However, Nordvik teaches similar feature (see e.g. para [33]-[41] – “the analyzer 340 builds additional information based on past user behavior using a plurality of tools and combinations of tools including machine learning and probability engines … a static query analyzer 816 can take a user's query and translate it into a different system query”). Both Nordvik are directed to search query GUI methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Majumdar and Nordvik in front of them to modify the system of Majumdar to include the above feature.  The motivation to combine Majumdar and Nordvik comes from Nordvik.  Nordvik discloses the motivation to automatically add search terms to a query based on machine learning algorithm (see para [33]-[41]).
Majumdar-Nordvik does not expressly show that the first search query includes the specified aspect is text generated from user data and automatically add the text to a second search query responsive to the identifying.  However, Brewer teaches similar feature (see e.g. para [49][50] – “the client side application will also display suggested refinement terms based on words related to the search terms already typed. These related words can be pulled from past queries … When entry of the word "baseball" is detected, the query refinement options "baseball teams," "baseball players," and "baseball equipment" are provided.”)  Both Majumdar-Nordvik and Brewer are directed to search query GUI methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Majumdar-Nordvik and Brewer in front of them to modify the system of Majumdar-Nordvik to include the above feature.  The motivation to combine Majumdar-Nordvik and Brewer comes from Brewer.  Brewer discloses the motivation to automatically add text search terms to a query based on previous text query terms (see para [49] [50]).
With respect to dependent claim 2, Majumdar teaches identifying, by the computing device, a product type and further comprising locating the model based on the product type (see e.g. para [61][62] and Fig. 12). With respect to dependent claim 3, Majumdar teaches the identifying includes extracting a dominant object as the product type (see e.g. para [63]). With respect to dependent claim 4, Majumdar teaches the extracting is performed by walking a category tree based on the received data as part of the second natural-language conversation (see e.g. para [61]-[63] and Fig. 12). With respect to dependent claim 5, Majumdar teaches the extracting is based at least in part on a digital image included as part of the first natural-language conversation (see e.g. para [48]).
With respect to dependent claim 8, Majumdar teaches the outputting of the result of the search includes displaying an indication that the at least one aspect is used as part of the search (see para [35] and Fig. 1, 6 – vendors are selected by user based on price). With respect to dependent claim 9, Majumdar teaches the indication is user selectable to initiate a subsequent search query that does not include the at least one aspect (see e.g. para [35] – user may select vendor by distance thus disabling selecting vendor by price). With respect to dependent claim 10, Majumdar teaches the outputting is configured to cause output of the result of the search as part of a live camera feed used to generate the input data (see e.g. para [50] [52] and Fig. 6). With respect to dependent claim 11, Majumdar teaches the second natural-

With respect to dependent claim 18, Majumdar teaches the result includes an indication that the at least one aspect is used to generate the search result (see para [35] Fig. 1 and 6).With respect to dependent claim 19, Majumdar teaches extracting a product identifier as part of the natural-language conversation and the locating is also based at least in part on the extracted product identifier (see e.g. para [62][63]). With respect to dependent claim 20, Majumdar teaches the input data includes a digital image and the extracting is based on the digital image (see e.g. para [60]-[63]).

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Nordvik, Brewer and further in view of Pinckney et al. (hereinafter Pinckney) U.S. Patent Publication No. 2010/0312724.
With respect to dependent claim 6, Majumdar does not expressly show identifying, by the computing device, a user associated with the second natural-language conversation and further comprising locating the model based on the identified user. 
However, Pinckney teaches similar feature (see e.g. para [121] – “the present invention may provide users with a home page 700 including user 1314 identification 702, personal representation, past decisions made, future topics for consideration, decision 1310 to make today 714, and the like. FIG. 7 provides an example of a user home page 700, such as what the user 1314 sees when they are ). Both Majumdar and Pinckney are directed to search GUI methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Majumdar and Pinckney in front of them to further modify the modified system of Majumdar to include the above feature.  The motivation to combine Majumdar and Pinckney comes from Pinckney.  Pinckney discloses the motivation to track user ID and provide customized search results (see para [121]).
With respect to dependent claim 7, the modified Majumdar teaches the identifying is performed to identify the user from a plurality of users associated with a single user account (see para [121]). 

Claims 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Nordvik and in view of Vailaya et al. (hereinafter Vailaya) U.S. Patent Publication No. 2008/0263023.
With respect to dependent claim 12, Nordvik teaches an artificial assistant system implemented by at least one computing device, the artificial assistant system (see e.g. para [33] – “analyzer 340 builds additional information based on past user behavior using a plurality of tools and combinations of tools including machine learning and probability engines.”) comprising: 
a product-type extraction module implemented at least partially in hardware of the at least one computing device to extract a product type identifier as text from input 
a conversation memory module implemented at least partially in hardware of the at least one computing device to generate a search query, the search query including data describing at least one aspect of a product type associated with the product type identifier, the data added to the search query by processing the input data machine learning (see e.g. see e.g. para [33]-[41] – “the analyzer 340 builds additional information based on past user behavior using a plurality of tools and combinations of tools including machine learning and probability engines … a static query analyzer 816 can take a user's query and translate it into a different system query”); and 
a search module implemented at least partially in hardware of the at least one computing device to generate a search result based on the search query (see e.g. Fig. 15 and para [53]).
 Nordvik does not expressly show a model location module implemented at least partially in hardware of the at least one computing device to locate a model based on the text of the product type identifier, the model trained using machine learning based on a natural-language conversation and data added to the search query is the located model.  However, Nordvik is directed to adding additional search terms based on machine learning in general (see e.g. Abstract para [33]-[34]).  Furthermore, Vailaya teaches adding specific model to a product search (see e.g. para [173] – “the query recommender shall take a content term and find product model suggest "sony DCR-DVD200" for "sony dv 200." Further, the query recommender may suggest alternatives with too many results. For example, queries like "sony 100" may produce many matches. The query recommender shall suggest alternatives so that user can submit better queries to get more relevant results.”). Both Vailaya and Nordvik are directed to search query enhancement.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Vailaya and Nordvik in front of them to modify the system of Nordvik to include the above feature.  The motivation to combine Vailaya and Nordvik comes from Vailaya.  Vailaya discloses the motivation to automatically add model to product search (see para [173]).
With respect to dependent claim 13, Nordvik-Vailaya teaches the search result includes an indication that the at least one aspect is used to generate the search result (see e.g. Vailaya Fig. 16 and para [325] - Both Vailaya and Nordvik are directed to search query enhancement.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Vailaya and Nordvik in front of them to modify the system of Nordvik to include the above feature. The motivation to combine Vailaya and Nordvik comes from Vailaya.  Vailaya discloses the motivation to highlight the search keyword on result page - see para [325]). 
With respect to dependent claim 14, Nordvik-Vailaya teaches the indication is user selectable via a user interface to initiate a subsequent search that does not include the at least one aspect (see e.g. Fig. 16 – panel on the left shows links to different subsets if the results). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PEI YONG WENG/Primary Examiner, Art Unit 2179